Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is entered into as of
May 1, 2009, between Liquidmetal Technologies, Inc., a Delaware corporation (the
“Company”), and each of the buyers signatory hereto (each a “Buyer” and
collectively, the “Buyers”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Buyers have entered into a Securities Purchase and
Exchange Agreement, dated as of May 1, 2009  (the “Purchase Agreement”),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Buyers, in the amounts set forth on the Schedule of Buyers attached to
the Purchase Agreement, (i) shares of the Company’s Series A-1 Preferred Stock,
including those purchasable pursuant to the Series A-1 Option (as such term is
defined in the Purchase Agreement) (collectively, the “Series A-1 Shares”),
(ii) shares of the Company’s Series A-2 Preferred Stock (the “Series A-2
Shares,” and together with the Series A-1 Shares, the “Series A Shares”),
(iii) Common Stock Purchase Warrants to be issued in connection with the
issuance of the Series A Shares (the “Preferred Warrants”), (iv) 8% Senior
Secured Convertible Notes of the Company (the “Exchange Notes”), and (v) Common
Stock Purchase Warrants to be issued in connection with the issuance of the
Exchange Notes (the “Exchange Warrants,” and together with the Preferred
Warrants, the “Warrants”);

 

WHEREAS, the Series A Shares and the Exchange Notes are convertible into shares
of Common Stock (the “Conversion Shares”); and

 

WHEREAS, the Warrants are exercisable into shares of Common Stock pursuant to
the terms and conditions set forth in the Warrants (the “Warrant Shares”).

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Purchase Agreement and
this Agreement, the Company and the Buyers agree as follows:

 

1.             Certain Definitions.  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Purchase
Agreement.  As used in this Agreement, the following terms shall have the
following respective meanings:

 

“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

 

“Commission” or “SEC” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act (as defined
below).

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share.

 

“Effectiveness Date” means, with respect to a registration statement filed
pursuant to Section 2 of this Agreement, the earlier of (a) the sixtieth (60th)
day following the Filing Date (as defined below) (or, in the event that the
registration statement receives a “full review” by the

 

--------------------------------------------------------------------------------


 

Commission, the one hundred twentieth (120th) day following the Filing Date),
and (b) the date which is three (3) Business Days after the date on which the
Commission informs the Company (i) that the Commission will not review the
registration statement or (ii) that the Company may request the acceleration of
the effectiveness of the registration statement.

 

“Exchange  Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” and “Holders” shall mean the Buyer and any permitted transferee or
transferees of Registrable Securities (as defined below), Series A Shares,
Exchange Notes or Warrants that have not been sold to the public and to whom the
registration rights conferred by this Agreement have been transferred in
compliance with this Agreement and the Purchase Agreement; provided that neither
such person nor any affiliate of such person is registered as a broker or dealer
under Section 15(a) of the Exchange Act or a member of the Financial Industry
Regulatory Authority.

 

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and the applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” shall mean (i) the Conversion Shares issuable upon
conversion of the Series A Shares and the Exchange Notes outstanding on the date
of the Demand (as defined below), (ii) any Warrant Shares issuable upon exercise
of the Warrants outstanding on the date of the Demand, and (iii) any other
securities into which the Warrant Shares and the Conversion Shares may be
reclassified after the date hereof; provided however, that all such securities
shall cease to be Registrable Securities at such time as they have been sold
under a registration statement or pursuant to Rule 144 under the Securities Act
or otherwise or at such time as they are eligible to be sold without volume
limitations pursuant to Rule 144.

 

“Registration Expenses” shall mean all expenses to be incurred by the Company in
connection with each Holder’s registration rights under this Agreement,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, the reasonable
attorney’s fees of Special Counsel (as defined below) which shall in no event
exceed $20,000 per registration, blue sky fees and expenses, and the expense of
any special audits incident to or required by any such registration.

 

 “Regulation D” shall mean Regulation D as promulgated pursuant to the
Securities Act, and as may be amended from time to time.

 

“Securities Act” or “Act” shall mean the Securities Act of 1933, as amended.

 

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities, as well as all fees and
disbursements of counsel for Holders other than Special Counsel.

 

“Special Counsel” means the single attorney selected by a majority in interest
of the Holders (which attorney shall be reasonably acceptable to the Company) to
represent the Holders’ interests in connection with the registrations
contemplated by this Agreement.

 

2

--------------------------------------------------------------------------------


 

2.             Demand Registration Rights.

 


(A)   SUBJECT TO THE CONDITIONS OF THIS SECTION 2, IF AT ANY TIME FOLLOWING THE
180TH DAY AFTER THE DATE OF THIS AGREEMENT, THE COMPANY RECEIVES A WRITTEN
REQUEST FROM THE HOLDERS OF MORE THAN FIFTY PERCENT (50%) OF THE TOTAL NUMBER OF
REGISTRABLE SECURITIES (FOR PURPOSES OF THIS SECTION 2, THE “INITIATING
HOLDERS,” AND SUCH REQUEST THE “DEMAND”) THAT THE COMPANY FILE A REGISTRATION
STATEMENT UNDER THE ACT COVERING THE REGISTRATION FOR RESALE OF THE REGISTRABLE
SECURITIES, THEN THE COMPANY SHALL, WITHIN TWENTY (20) DAYS OF THE RECEIPT
THEREOF, GIVE WRITTEN NOTICE OF SUCH REQUEST TO ALL HOLDERS, AND SUBJECT TO THE
LIMITATIONS OF THIS SECTION 2, USE COMMERCIALLY REASONABLE EFFORTS TO EFFECT, AS
SOON AS PRACTICABLE, THE REGISTRATION FOR RESALE UNDER THE ACT OF ALL THE
REGISTRABLE SECURITIES THAT THE HOLDERS REQUEST TO BE REGISTERED IN A WRITTEN
REQUEST RECEIVED BY THE COMPANY WITHIN TWENTY (20) DAYS OF THE MAILING OF THE
COMPANY’S NOTICE PURSUANT TO THIS SECTION 2(A).  NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY AND IN ADDITION TO ANY OTHER LIMITATION HEREIN,
NO DEMAND MAY BE MADE BY THE INITIATING HOLDERS UNTIL (I) THE SERIES A-1 OPTION
DESCRIBED IN SECTION 1(F) OF THE PURCHASE AGREEMENT HAS EXPIRED, OR, WHERE A
PURCHASE OF SERIES A-1 SHARES PURSUANT TO THE SERIES A-1 OPTION IS BEING
COMPLETED FOLLOWING THE EXPIRATION OF THE OPTION PERIOD PURSUANT TO
SECTION 1(F)(V) OF THE PURCHASE AGREEMENT, THE CLOSING OF SUCH PURCHASE, OR
(II) THE CLOSING OF THE PURCHASE OF ALL OF THE SERIES A-1 SHARES AVAILABLE
PURSUANT TO THE SERIES A-1 OPTION.

 


(B)   IF THE INITIATING HOLDERS INTEND TO DISTRIBUTE THE REGISTRABLE SECURITIES
COVERED BY THEIR DEMAND BY MEANS OF AN UNDERWRITING, THEY SHALL SO ADVISE THE
COMPANY AS A PART OF THEIR DEMAND MADE PURSUANT TO SECTION 2(A), AND THE COMPANY
SHALL INCLUDE SUCH INFORMATION IN ITS WRITTEN NOTICE TO ALL HOLDERS GIVEN
PURSUANT TO SECTION 2(A).  IN SUCH EVENT, THE RIGHT OF ANY HOLDER TO INCLUDE ITS
REGISTRABLE SECURITIES IN SUCH REGISTRATION SHALL BE CONDITIONED UPON SUCH
HOLDER’S PARTICIPATION IN SUCH UNDERWRITING AND THE INCLUSION OF SUCH HOLDER’S
REGISTRABLE SECURITIES IN THE UNDERWRITING (UNLESS OTHERWISE MUTUALLY AGREED BY
A MAJORITY IN INTEREST OF THE INITIATING HOLDERS AND SUCH HOLDER) TO THE EXTENT
PROVIDED HEREIN.  ALL HOLDERS PROPOSING TO DISTRIBUTE THEIR SECURITIES THROUGH
SUCH UNDERWRITING SHALL ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM
WITH THE UNDERWRITER OR UNDERWRITERS SELECTED FOR SUCH UNDERWRITING BY A
MAJORITY IN INTEREST OF THE INITIATING HOLDERS (WHICH UNDERWRITER OR
UNDERWRITERS SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY).  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS SECTION 2, IF THE UNDERWRITER ADVISES THE COMPANY
THAT MARKETING FACTORS REQUIRE A LIMITATION ON THE NUMBER OF SECURITIES
UNDERWRITTEN (INCLUDING REGISTRABLE SECURITIES), THEN THE COMPANY SHALL SO
ADVISE ALL HOLDERS OF REGISTRABLE SECURITIES THAT WOULD OTHERWISE BE
UNDERWRITTEN PURSUANT HERETO, AND THE NUMBER OF SHARES THAT MAY BE INCLUDED IN
THE UNDERWRITING SHALL BE ALLOCATED TO THE HOLDERS OF SUCH REGISTRABLE
SECURITIES PRO RATA BASED ON THE NUMBER OF REGISTRABLE SECURITIES HELD BY ALL
SUCH HOLDERS (INCLUDING THE INITIATING HOLDERS).  IN NO EVENT SHALL ANY
REGISTRABLE SECURITIES BE EXCLUDED FROM SUCH UNDERWRITING UNLESS ALL OTHER
SECURITIES ARE FIRST EXCLUDED.  ANY REGISTRABLE SECURITIES EXCLUDED OR WITHDRAWN
FROM SUCH UNDERWRITING SHALL BE WITHDRAWN FROM THE REGISTRATION.


 


(C)   NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT BE REQUIRED TO EFFECT
A REGISTRATION PURSUANT TO THIS SECTION 2:


 

(A)          IN ANY PARTICULAR JURISDICTION IN WHICH THE COMPANY WOULD BE
REQUIRED TO EXECUTE A GENERAL CONSENT TO SERVICE OF PROCESS IN EFFECTING

 

3

--------------------------------------------------------------------------------


 

SUCH REGISTRATION, UNLESS THE COMPANY IS ALREADY SUBJECT TO SERVICE IN SUCH
JURISDICTION AND EXCEPT AS MAY BE REQUIRED UNDER THE ACT; OR

 

(B)           AFTER THE COMPANY HAS EFFECTED TWO (2) REGISTRATIONS PURSUANT TO
THIS SECTION 2, AND SUCH REGISTRATIONS HAVE BEEN DECLARED OR ORDERED EFFECTIVE;
OR

 

(C)           IF THE COMPANY SHALL FURNISH TO THE HOLDERS REQUESTING A
REGISTRATION STATEMENT PURSUANT TO THIS SECTION 2 A CERTIFICATE SIGNED BY THE
COMPANY’S CHIEF EXECUTIVE OFFICER OR CHAIRMAN OF THE BOARD STATING THAT, IN THE
GOOD FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF THE COMPANY, IT WOULD BE
SERIOUSLY DETRIMENTAL TO THE COMPANY AND ITS STOCKHOLDERS FOR SUCH REGISTRATION
STATEMENT TO BE EFFECTED AT SUCH TIME, THE COMPANY SHALL HAVE THE RIGHT TO DEFER
SUCH FILING FOR A PERIOD OF NOT MORE THAN ONE HUNDRED TWENTY (120) DAYS AFTER
RECEIPT OF THE DEMAND OF THE INITIATING HOLDERS, PROVIDED THAT SUCH RIGHT SHALL
BE EXERCISED BY THE COMPANY NOT MORE THAN ONCE IN ANY TWELVE (12) MONTH PERIOD
AND PROVIDED FURTHER THAT THE COMPANY SHALL NOT REGISTER ANY SECURITIES FOR THE
ACCOUNT OF ITSELF OR ANY OTHER STOCKHOLDER DURING SUCH ONE HUNDRED TWENTY (120)
DAY PERIOD (OTHER THAN A REGISTRATION RELATING TO A CORPORATE REORGANIZATION OR
TRANSACTION UNDER RULE 145 OF THE ACT, A REGISTRATION ON ANY FORM THAT DOES NOT
INCLUDE SUBSTANTIALLY THE SAME INFORMATION AS WOULD BE REQUIRED TO BE INCLUDED
IN A REGISTRATION STATEMENT COVERING THE RESALE OF THE REGISTRABLE SECURITIES,
OR A REGISTRATION IN WHICH THE ONLY COMMON STOCK BEING REGISTERED IS COMMON
STOCK ISSUABLE UPON CONVERSION OF DEBT SECURITIES THAT ARE ALSO BEING
REGISTERED).

 


(D)  IF: (I) THE REGISTRATION STATEMENT REQUIRED BY SECTION 2 IS NOT FILED ON OR
PRIOR TO ITS FILING DATE (AS DEFINED BELOW), OR (II) THE COMPANY FAILS TO FILE
WITH THE COMMISSION A REQUEST FOR ACCELERATION OF A REGISTRATION STATEMENT IN
ACCORDANCE WITH RULE 461 PROMULGATED BY THE COMMISSION PURSUANT TO THE
SECURITIES ACT WITHIN FIVE (5) BUSINESS DAYS OF THE DATE THAT THE COMPANY IS
NOTIFIED (ORALLY OR IN WRITING, WHICHEVER IS EARLIER) BY THE COMMISSION THAT
SUCH REGISTRATION STATEMENT WILL NOT BE “REVIEWED” OR WILL NOT BE SUBJECT TO
FURTHER REVIEW, OR (III) ALL OF THE REGISTRABLE SECURITIES REQUIRED BY THIS
AGREEMENT TO BE INCLUDED IN SUCH REGISTRATION STATEMENT ARE NOT REGISTERED FOR
RESALE ON OR BEFORE THE EFFECTIVENESS DATE AND RULE 144 IS NOT AVAILABLE TO THE
HOLDERS WITH RESPECT THERETO, OR (IV) AFTER THE EFFECTIVENESS DATE OF A
REGISTRATION STATEMENT, SUCH REGISTRATION STATEMENT CEASES FOR ANY REASON TO
REMAIN CONTINUOUSLY EFFECTIVE AS TO ALL REGISTRABLE SECURITIES REQUIRED TO BE
INCLUDED IN SUCH REGISTRATION STATEMENT, OR THE HOLDERS ARE OTHERWISE NOT
PERMITTED TO UTILIZE THE PROSPECTUS THEREIN TO RESELL SUCH REGISTRABLE
SECURITIES, FOR MORE THAN TEN (10) CONSECUTIVE CALENDAR DAYS OR MORE THAN AN
AGGREGATE OF TWENTY (20) CALENDAR DAYS (WHICH NEED NOT BE CONSECUTIVE CALENDAR
DAYS) DURING ANY 12-MONTH PERIOD, EXCEPT TO THE EXTENT THAT A SUSPENSION OF THE
REGISTRATION STATEMENT IS OTHERWISE PERMITTED BY THIS AGREEMENT (ANY SUCH
FAILURE OR BREACH BEING REFERRED TO AS AN “EVENT,” AND FOR PURPOSES OF CLAUSES
(I) AND (IV), THE DATE ON WHICH SUCH EVENT OCCURS, AND FOR PURPOSE OF CLAUSE
(II) THE DATE ON WHICH SUCH FIVE (5) BUSINESS DAY PERIOD IS EXCEEDED, AND FOR
PURPOSE OF CLAUSE (IV) THE DATE ON WHICH SUCH TEN (10) OR TWENTY (20) CALENDAR
DAY PERIOD, AS APPLICABLE, IS EXCEEDED BEING REFERRED TO AS “EVENT DATE”), THEN,
IN ADDITION TO ANY OTHER RIGHTS THE HOLDERS MAY HAVE

 

4

--------------------------------------------------------------------------------



 


HEREUNDER OR UNDER APPLICABLE LAW, ON EACH MONTHLY ANNIVERSARY OF EACH SUCH
EVENT DATE (IF THE APPLICABLE EVENT SHALL NOT HAVE BEEN CURED BY SUCH DATE)
UNTIL THE APPLICABLE EVENT IS CURED, FROM THE DATE OF THE EVENT UNTIL THE
TWELVE-MONTH ANNIVERSARY OF THE EVENT, THE COMPANY SHALL PAY TO EACH HOLDER AN
AMOUNT IN CASH, AS PARTIAL LIQUIDATED DAMAGES AND NOT AS A PENALTY, EQUAL TO TWO
PERCENT (2%) OF THE AGGREGATE PURCHASE PRICE PAID BY SUCH HOLDER PURSUANT TO THE
PURCHASE AGREEMENT FOR ANY UNREGISTERED REGISTRABLE SECURITIES UNDERLYING
EXCHANGE NOTES OR SERIES A SHARES THEN HELD BY SUCH HOLDER (SO LONG AS SUCH
HOLDER HAS REQUESTED THAT SUCH REGISTRABLE SECURITIES BE INCLUDED IN THE
REGISTRATION STATEMENT AND THEY ARE REQUIRED BY THIS AGREEMENT TO BE INCLUDED IN
THE REGISTRATION STATEMENT); PROVIDED, HOWEVER, SUCH PARTIAL LIQUIDATED DAMAGES
SHALL NOT BE PAID WITH RESPECT TO ANY REGISTRABLE SECURITIES WHICH THE HOLDER
THEREOF MAY SELL AT SUCH TIME UNDER RULE 144 AND WHICH HAVE BEEN HELD BY SUCH
HOLDER FOR A PERIOD OF MORE THAN ONE (1) YEAR FOR PURPOSES OF RULE 144(D).  IF
THE COMPANY FAILS TO PAY ANY PARTIAL LIQUIDATED DAMAGES PURSUANT TO THIS
SECTION IN FULL WITHIN SEVEN (7) DAYS AFTER THE DATE PAYABLE, THE COMPANY WILL
PAY INTEREST THEREON AT A RATE OF EIGHTEEN PERCENT (18%) PER ANNUM (OR SUCH
LESSER MAXIMUM AMOUNT THAT IS PERMITTED TO BE PAID BY APPLICABLE LAW) TO THE
HOLDER, ACCRUING DAILY FROM THE DATE SUCH PARTIAL LIQUIDATED DAMAGES ARE DUE
UNTIL SUCH AMOUNTS, PLUS ALL SUCH INTEREST THEREON, ARE PAID IN FULL.  THE
PARTIAL LIQUIDATED DAMAGES PURSUANT TO THE TERMS HEREOF SHALL APPLY ON A DAILY
PRO RATA BASIS FOR ANY PORTION OF A MONTH PRIOR TO THE CURE OF AN EVENT.


 


(E)  IF AT ANY TIME THE COMMISSION TAKES THE POSITION THAT THE OFFERING OF SOME
OR ALL OF THE REGISTRABLE SECURITIES IN A REGISTRATION STATEMENT IS NOT ELIGIBLE
TO BE MADE ON A DELAYED OR CONTINUOUS BASIS UNDER THE PROVISIONS OF RULE 415
UNDER THE SECURITIES ACT OR REQUIRES ANY HOLDER TO BE NAMED AS AN “UNDERWRITER,”
THE COMPANY SHALL USE ITS BEST EFFORTS TO PERSUADE THE COMMISSION THAT THE
OFFERING CONTEMPLATED BY THE REGISTRATION STATEMENT IS A VALID SECONDARY
OFFERING AND NOT AN OFFERING “BY OR ON BEHALF OF THE ISSUER” AS DEFINED IN
RULE 415 AND THAT NONE OF THE HOLDERS IS AN “UNDERWRITER.”  THE HOLDERS SHALL
HAVE THE RIGHT TO PARTICIPATE OR HAVE THEIR SPECIAL COUNSEL PARTICIPATE IN ANY
MEETINGS OR DISCUSSIONS WITH THE COMMISSION REGARDING THE COMMISSION’S POSITION
AND TO COMMENT OR HAVE THEIR SPECIAL COUNSEL COMMENT ON ANY WRITTEN SUBMISSION
MADE TO THE COMMISSION WITH RESPECT THERETO.  NO SUCH WRITTEN SUBMISSION SHALL
BE MADE TO THE COMMISSION TO WHICH THE HOLDERS’ SPECIAL COUNSEL REASONABLY
OBJECTS.  IN THE EVENT THAT, DESPITE THE COMPANY’S BEST EFFORTS AND COMPLIANCE
WITH THE TERMS OF THIS SECTION 2(E), THE COMMISSION REFUSES TO ALTER ITS
POSITION, THE COMPANY SHALL (I) REMOVE FROM THE REGISTRATION STATEMENT SUCH
PORTION OF THE REGISTRABLE SECURITIES (THE “CUT BACK SHARES”) AND/OR (II) AGREE
TO SUCH RESTRICTIONS AND LIMITATIONS ON THE REGISTRATION AND RESALE OF THE
REGISTRABLE SECURITIES AS THE COMMISSION MAY REQUIRE TO ASSURE THE COMPANY’S
COMPLIANCE WITH THE REQUIREMENTS OF RULE 415 (COLLECTIVELY, THE “COMMISSION
RESTRICTIONS”); PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT AGREE TO NAME ANY
HOLDER AS AN “UNDERWRITER” IN SUCH REGISTRATION STATEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF SUCH HOLDER.  ANY CUT-BACK IMPOSED ON THE HOLDERS PURSUANT TO
THIS SECTION 2(E) SHALL BE ALLOCATED AMONG THE HOLDERS ON A PRO RATA BASIS AND
SHALL BE APPLIED FIRST TO ANY WARRANT SHARES, UNLESS THE COMMISSION RESTRICTIONS
OTHERWISE REQUIRE OR PROVIDE OR THE HOLDERS OTHERWISE AGREE.  NO LIQUIDATED
DAMAGES SHALL ACCRUE AS TO ANY CUT BACK SHARES EXCEPT FOR ANY LIQUIDATED DAMAGES
THAT WOULD ACCRUE, IF AT ALL, IN ACCORDANCE WITH SECTION 4(D)(IV) HEREOF AFTER
THE DATE ON WHICH THE COMPANY IS ABLE TO EFFECT THE REGISTRATION OF SUCH CUT
BACK SHARES IN ACCORDANCE WITH ANY COMMISSION RESTRICTIONS.

 

5

--------------------------------------------------------------------------------


 

3.             Obligations of the Company.  Whenever required under Section 2 of
this Agreement to effect the registration of any Registrable Securities, the
Company shall, as expeditiously as reasonably possible:

 


(A)   PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT WITH RESPECT TO
SUCH REGISTRABLE SECURITIES WITHIN NINETY (90) DAYS OF THE COMPANY’S RECEIPT OF
THE DEMAND (THE “FILING DATE”), WHICH SHALL CONTAIN A “PLAN OF DISTRIBUTION” IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS ANNEX A, AND USE REASONABLE COMMERCIAL
EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE NOT LATER THAN
THE APPLICABLE EFFECTIVENESS DATE, AND, UPON THE REQUEST OF THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES REGISTERED THEREUNDER, KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE UNTIL THE DISTRIBUTION CONTEMPLATED IN THE
REGISTRATION STATEMENT HAS BEEN COMPLETED OR THE REGISTRABLE SECURITIES CAN BE
SOLD WITHOUT VOLUME LIMITATIONS PURSUANT TO RULE 144 UNDER THE ACT;


 


(B)   NOT LESS THAN THREE (3) BUSINESS DAYS PRIOR TO THE FILING OF A
REGISTRATION STATEMENT OR ANY PRE-EFFECTIVE OR POST-EFFECTIVE AMENDMENT THERETO,
FURNISH TO THE HOLDERS’ SPECIAL COUNSEL BY E-MAIL COPIES OF ALL SUCH DOCUMENTS
PROPOSED TO BE FILED, WHICH DOCUMENTS (OTHER THAN THOSE INCORPORATED OR DEEMED
TO BE INCORPORATED BY REFERENCE) WILL BE SUBJECT TO THE REVIEW OF SUCH HOLDERS’
SPECIAL COUNSEL (AND CHANGES (IF ANY) TO CORRECT APPROPRIATE INFORMATION ABOUT
THE HOLDERS).  THE COMPANY SHALL NOT BE REQUIRED TO FILE A REGISTRATION
STATEMENT OR ANY PRE-EFFECTIVE AMENDMENTS THERETO TO WHICH THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES SHALL REASONABLY OBJECT IN GOOD FAITH IN
WRITING.


 


(C)   PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH
REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT AS MAY BE NECESSARY TO COMPLY WITH THE PROVISIONS OF THE
ACT WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT;


 


(D)   FURNISH TO THE HOLDERS SUCH NUMBER OF COPIES OF A PROSPECTUS, INCLUDING A
PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE REQUIREMENTS OF THE ACT, AND SUCH
OTHER DOCUMENTS AS THEY MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE
DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY THEM;


 


(E)   NOTIFY THE HOLDERS PROMPTLY (AND, IF REQUESTED, CONFIRM SUCH ADVICE IN
WRITING) (I) WHEN A REGISTRATION STATEMENT HAS BECOME EFFECTIVE AND WHEN ANY
POST-EFFECTIVE AMENDMENTS AND SUPPLEMENTS THERETO BECOME EFFECTIVE, AND (II) OF
THE ISSUANCE BY THE SEC OR ANY STATE SECURITIES COMMISSION OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT;


 


(F)    USE COMMERCIALLY REASONABLE EFFORTS TO REGISTER AND QUALIFY THE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR
BLUE SKY LAWS OF SUCH JURISDICTIONS AS SHALL BE REASONABLY REQUESTED BY THE
HOLDERS;


 


(G)   IN THE EVENT OF ANY UNDERWRITTEN PUBLIC OFFERING, ENTER INTO AND PERFORM
ITS OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT, IN USUAL AND CUSTOMARY FORM,
WITH THE MANAGING UNDERWRITER OF SUCH OFFERING;


 


(H)   NOTIFY EACH HOLDER OF REGISTRABLE SECURITIES COVERED BY SUCH

 

6

--------------------------------------------------------------------------------


 


REGISTRATION STATEMENT AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS
REQUIRED TO BE DELIVERED UNDER THE ACT OF THE HAPPENING OF ANY EVENT AS A RESULT
OF WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS THEN IN
EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN EXISTING;


 


(I)    PROVIDE A TRANSFER AGENT AND REGISTRAR FOR ALL REGISTRABLE SECURITIES
REGISTERED PURSUANT TO THIS AGREEMENT AND A CUSIP NUMBER FOR ALL SUCH
REGISTRABLE SECURITIES, IN EACH CASE NOT LATER THAN THE EFFECTIVE DATE OF SUCH
REGISTRATION;


 


(J)    COOPERATE WITH THE HOLDERS AND THE MANAGING UNDERWRITER, IF ANY, TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES NOT BEARING ANY
RESTRICTIVE LEGENDS REPRESENTING THE REGISTRABLE SECURITIES TO BE SOLD, AND
CAUSE SUCH REGISTRABLE SECURITIES TO BE ISSUED IN SUCH DENOMINATIONS AND
REGISTERED IN SUCH NAMES IN ACCORDANCE WITH THE UNDERWRITING AGREEMENT PRIOR TO
ANY SALE OF REGISTRABLE SECURITIES TO THE UNDERWRITERS OR, IF NOT AN
UNDERWRITTEN OFFERING, IN ACCORDANCE WITH THE INSTRUCTIONS OF THE HOLDERS, AND
INSTRUCT ANY TRANSFER AGENT AND REGISTRAR OF REGISTRABLE SECURITIES TO RELEASE
ANY STOP TRANSFER ORDERS IN RESPECT THERETO;


 


(K)   DELIVER PROMPTLY TO THE HOLDERS’ SPECIAL COUNSEL AND EACH UNDERWRITER, IF
ANY, COPIES OF ALL CORRESPONDENCE BETWEEN THE SEC AND THE COMPANY, ITS COUNSEL
OR AUDITORS AND ALL MEMORANDA RELATING TO DISCUSSIONS WITH THE SEC OR ITS STAFF
WITH RESPECT TO THE REGISTRATION STATEMENT, OTHER THAN THOSE PORTIONS OF ANY
SUCH MEMORANDA WHICH CONTAIN INFORMATION SUBJECT TO ATTORNEY-CLIENT PRIVILEGE
WITH RESPECT TO THE COMPANY, AND, UPON RECEIPT OF SUCH CONFIDENTIALITY
AGREEMENTS AS THE COMPANY MAY REASONABLY REQUEST, MAKE REASONABLY AVAILABLE FOR
INSPECTION BY THE HOLDERS OR THEIR SPECIAL COUNSEL, BY ANY UNDERWRITER, IF ANY,
PARTICIPATING IN ANY DISPOSITION TO BE EFFECTED PURSUANT TO SUCH REGISTRATION
STATEMENT AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY ANY SUCH
UNDERWRITER, ALL PERTINENT FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE
DOCUMENTS AND PROPERTIES OF THE COMPANY, AND CAUSE ALL OF THE COMPANY’S
OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION REASONABLY REQUESTED
BY THE HOLDERS OR THEIR SPECIAL COUNSEL OR SUCH UNDERWRITER, ATTORNEY,
ACCOUNTANT OR AGENT IN CONNECTION WITH SUCH REGISTRATION STATEMENT;


 


(L)    USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY ORDER
SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT; AND


 


(M)  UPON WRITTEN REQUEST, FURNISH TO THE HOLDERS WITHOUT CHARGE AT LEAST ONE
CONFORMED COPY OF THE REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENTS
THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS
INCORPORATED THEREIN BY REFERENCE AND ALL EXHIBITS (INCLUDING THOSE INCORPORATED
BY REFERENCE).

 

Notwithstanding the provisions of this Section 3, the Company shall be entitled
to postpone or suspend, for a reasonable period of time and upon written notice
to the Holders (a “Suspension Notice”), the filing, effectiveness or use of, or
trading under, any registration statement if the Company shall determine that
any such filing or the sale of any securities pursuant to such registration
statement would in the good faith judgment of the Board of Directors of the
Company:

 

7

--------------------------------------------------------------------------------


 

(A)          MATERIALLY IMPEDE, DELAY OR INTERFERE WITH ANY MATERIAL PENDING OR
PROPOSED FINANCING, ACQUISITION, CORPORATE REORGANIZATION OR OTHER SIMILAR
TRANSACTION INVOLVING THE COMPANY FOR WHICH THE BOARD OF DIRECTORS OF THE
COMPANY HAS AUTHORIZED NEGOTIATIONS;

 

(B)           MATERIALLY ADVERSELY IMPAIR THE CONSUMMATION OF ANY PENDING OR
PROPOSED MATERIAL OFFERING OR SALE OF ANY CLASS OF SECURITIES BY THE COMPANY; OR

 

(C)           REQUIRE DISCLOSURE OF MATERIAL NONPUBLIC INFORMATION THAT, IF
DISCLOSED AT SUCH TIME, WOULD BE MATERIALLY HARMFUL TO THE INTERESTS OF THE
COMPANY AND ITS STOCKHOLDERS; PROVIDED, HOWEVER, THAT DURING ANY SUCH PERIOD ALL
EXECUTIVE OFFICERS AND DIRECTORS OF THE COMPANY ARE ALSO PROHIBITED FROM SELLING
SECURITIES OF THE COMPANY (OR ANY SECURITY OF ANY OF THE COMPANY’S SUBSIDIARIES
OR AFFILIATES).

 

In the event of the suspension of effectiveness of any registration statement
pursuant to this Section 3, the applicable time period during which such
registration statement is to remain effective shall be extended by that number
of days equal to the number of days the effectiveness of such registration
statement was suspended.

 

4.             Expenses of Registration.  All Registration Expenses in
connection with any registration, qualification or compliance with registration
pursuant to this Agreement shall be borne by the Company, and all Selling
Expenses of a Holder shall be borne by such Holder.

 

5.             Indemnification.

 


(A)   COMPANY INDEMNITY.  THE COMPANY WILL INDEMNIFY EACH HOLDER, EACH OF ITS
OFFICERS, DIRECTORS, AGENTS AND PARTNERS, AND EACH PERSON CONTROLLING EACH OF
THE FOREGOING, WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT AND THE
RULES AND REGULATIONS THEREUNDER WITH RESPECT TO WHICH REGISTRATION,
QUALIFICATION OR COMPLIANCE HAS BEEN EFFECTED PURSUANT TO THIS AGREEMENT, AND
EACH UNDERWRITER, IF ANY, AND EACH PERSON WHO CONTROLS, WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT AND THE RULES AND REGULATIONS THEREUNDER, ANY
UNDERWRITER, AGAINST ALL CLAIMS, LOSSES, DAMAGES AND LIABILITIES (OR ACTIONS IN
RESPECT THEREOF) ARISING OUT OF OR BASED ON ANY UNTRUE STATEMENT (OR ALLEGED
UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED IN ANY FINAL PROSPECTUS (AS
AMENDED OR SUPPLEMENTED IF THE COMPANY FILES ANY AMENDMENT OR SUPPLEMENT THERETO
WITH THE SEC), REGISTRATION STATEMENT FILED PURSUANT TO THIS AGREEMENT OR ANY
POST-EFFECTIVE AMENDMENT THEREOF OR BASED ON ANY OMISSION (OR ALLEGED OMISSION)
TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, OR ANY VIOLATION BY THE COMPANY OF THE SECURITIES ACT OR
ANY STATE SECURITIES LAW OR IN EITHER CASE, ANY RULE OR REGULATION THEREUNDER
APPLICABLE TO THE COMPANY AND RELATING TO ACTION OR INACTION REQUIRED OF THE
COMPANY IN CONNECTION WITH ANY SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE,
AND WILL REIMBURSE EACH HOLDER, EACH OF ITS OFFICERS, DIRECTORS, AGENTS AND
PARTNERS, AND EACH PERSON CONTROLLING EACH OF THE FOREGOING, FOR ANY REASONABLE
LEGAL FEES OF A SINGLE COUNSEL AND ANY OTHER EXPENSES REASONABLY INCURRED IN
CONNECTION WITH INVESTIGATING AND DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE,
LIABILITY OR ACTION, PROVIDED THAT THE COMPANY WILL NOT BE LIABLE IN ANY SUCH
CASE TO A

 

8

--------------------------------------------------------------------------------



 


HOLDER TO THE EXTENT THAT ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR EXPENSE
ARISES OUT OF OR IS BASED ON (I) ANY UNTRUE STATEMENT OR OMISSION BASED UPON
WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH HOLDER OR UNDERWRITER (IF
ANY) THEREFOR AND STATED TO BE SPECIFICALLY FOR USE THEREIN, (II) ANY FAILURE BY
ANY HOLDER TO COMPLY WITH PROSPECTUS DELIVERY REQUIREMENTS OR THE SECURITIES ACT
OR THE EXCHANGE ACT OR ANY OTHER LAW OR LEGAL REQUIREMENT APPLICABLE TO SUCH
HOLDER OR ANY COVENANT OR AGREEMENT CONTAINED IN THE PURCHASE AGREEMENT OR THIS
AGREEMENT APPLICABLE TO SUCH HOLDER, OR (III) AN OFFER OF SALE OF CONVERSION
SHARES OR WARRANT SHARES OCCURRING DURING A PERIOD IN WHICH SALES UNDER THE
REGISTRATION STATEMENT ARE SUSPENDED AS PERMITTED BY THIS AGREEMENT.  THE
INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 5(A) SHALL NOT APPLY TO AMOUNTS
PAID IN SETTLEMENT OF ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE COMPANY (WHICH CONSENT WILL
NOT BE UNREASONABLY WITHHELD).


 


(B)   HOLDER INDEMNITY.  EACH HOLDER WILL, SEVERALLY BUT NOT JOINTLY, IF
REGISTRABLE SECURITIES HELD BY IT ARE INCLUDED IN THE SECURITIES AS TO WHICH
SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE IS BEING EFFECTED, INDEMNIFY THE
COMPANY, EACH OF ITS DIRECTORS, OFFICERS, AGENTS AND PARTNERS, AND ANY OTHER
STOCKHOLDER SELLING SECURITIES PURSUANT TO THE REGISTRATION STATEMENT AND ANY OF
ITS DIRECTORS, OFFICERS, AGENTS, PARTNERS, AND ANY PERSON WHO CONTROLS SUCH
STOCKHOLDER WITHIN THE MEANING OF THE SECURITIES ACT OR EXCHANGE ACT AND EACH
UNDERWRITER, IF ANY, OF THE COMPANY’S SECURITIES COVERED BY SUCH A REGISTRATION
STATEMENT, EACH PERSON WHO CONTROLS THE COMPANY OR SUCH UNDERWRITER WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT AND THE RULES AND REGULATIONS
THEREUNDER, EACH OTHER HOLDER (IF ANY), AND EACH OF THEIR OFFICERS, DIRECTORS
AND PARTNERS, AND EACH PERSON CONTROLLING SUCH OTHER HOLDER(S) AGAINST ALL
CLAIMS, LOSSES, DAMAGES AND LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISING
OUT OF OR BASED ON (I) ANY UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OF A
MATERIAL FACT CONTAINED IN ANY SUCH FINAL PROSPECTUS (AS AMENDED OR SUPPLEMENTED
IF THE COMPANY FILES ANY AMENDMENT OR SUPPLEMENT THERETO WITH THE SEC),
REGISTRATION STATEMENT FILED PURSUANT TO THIS AGREEMENT OR ANY POST-EFFECTIVE
AMENDMENT THEREOF OR BASED ON ANY OMISSION (OR ALLEGED OMISSION) TO STATE
THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, BUT ONLY TO THE EXTENT SUCH STATEMENT OR OMISSION WAS FURNISHED BY
THE HOLDER TO THE COMPANY IN WRITING FOR THE SPECIFIC PURPOSE OF INCLUDING THE
SAME IN SUCH REGISTRATION STATEMENT, PROSPECTUS, OR AMENDMENT OR SUPPLEMENT
THERETO OR (II) FAILURE BY ANY HOLDER TO COMPLY WITH (A) THE PROSPECTUS DELIVERY
REQUIREMENTS OF THE SECURITIES ACT AFTER BEING ADVISED BY THE COMPANY THAT IT
HAS NOT SATISFIED THE CONDITIONS OF RULE 172 AND THAT SUCH HOLDER IS, AS A
CONSEQUENCE, REQUIRED TO DELIVER A PROSPECTUS IN CONNECTION WITH ANY DISPOSITION
OF REGISTRABLE SECURITIES AND AFTER THE COMPANY HAS PROVIDED SUCH HOLDER WITH A
CURRENT PROSPECTUS TO BE USED IN CONNECTION WITH ANY SUCH DISPOSITIONS, (B) THE
SECURITIES ACT, (C) THE EXCHANGE ACT, (D) ANY OTHER LAW OR LEGAL REQUIREMENT
APPLICABLE TO SUCH HOLDER, OR (E) ANY COVENANT OR AGREEMENT CONTAINED IN THE
PURCHASE AGREEMENT OR THIS AGREEMENT APPLICABLE TO SUCH HOLDER, AND WILL
REIMBURSE THE COMPANY, SUCH STOCKHOLDERS, AND SUCH OTHER HOLDER(S) AND THEIR
DIRECTORS, OFFICERS, AGENTS AND PARTNERS, UNDERWRITERS OR CONTROL PERSONS FOR
ANY REASONABLE LEGAL FEES OR ANY OTHER EXPENSES REASONABLY INCURRED IN
CONNECTION WITH INVESTIGATING AND DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE,
LIABILITY OR ACTION, IN EACH CASE TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT
SUCH UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OR OMISSION (OR ALLEGED
OMISSION) IS MADE IN SUCH FINAL PROSPECTUS (AS AMENDED OR SUPPLEMENTED IF THE
COMPANY FILES ANY AMENDMENT OR SUPPLEMENT THERETO WITH THE SEC), REGISTRATION
STATEMENT FILED PURSUANT TO THIS AGREEMENT OR ANY POST-

 

9

--------------------------------------------------------------------------------



 


EFFECTIVE AMENDMENT THEREOF IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY SUCH HOLDER AND STATED TO BE
SPECIFICALLY FOR USE THEREIN, AND PROVIDED THAT THE MAXIMUM AMOUNT FOR WHICH
SUCH HOLDER SHALL BE LIABLE UNDER THIS INDEMNITY SHALL NOT EXCEED THE NET
PROCEEDS RECEIVED BY SUCH HOLDER FROM THE SALE OF THE REGISTRABLE SECURITIES
PURSUANT TO THE REGISTRATION STATEMENT IN QUESTION.  THE INDEMNITY AGREEMENT
CONTAINED IN THIS SECTION 5(B) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF
ANY SUCH CLAIMS, LOSSES, DAMAGES OR LIABILITIES IF SUCH SETTLEMENT IS EFFECTED
WITHOUT THE CONSENT OF SUCH HOLDER (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD).


 


(C)   PROCEDURE.  EACH PARTY ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 5
(THE “INDEMNIFIED PARTY”) SHALL GIVE NOTICE TO THE PARTY REQUIRED TO PROVIDE
INDEMNIFICATION (THE “INDEMNIFYING PARTY”) PROMPTLY AFTER SUCH INDEMNIFIED PARTY
HAS ACTUAL KNOWLEDGE OF ANY CLAIM AS TO WHICH INDEMNITY MAY BE SOUGHT, AND SHALL
PERMIT THE INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF ANY SUCH CLAIM IN ANY
LITIGATION RESULTING THEREFROM, PROVIDED THAT COUNSEL FOR THE INDEMNIFYING
PARTY, WHO SHALL CONDUCT THE DEFENSE OF SUCH CLAIM OR ANY LITIGATION RESULTING
THEREFROM, SHALL BE APPROVED BY THE INDEMNIFIED PARTY (WHOSE APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD), AND THE INDEMNIFIED PARTY MAY PARTICIPATE IN SUCH
DEFENSE AT ITS OWN EXPENSE, AND PROVIDED FURTHER THAT THE FAILURE OF ANY
INDEMNIFIED PARTY TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS SECTION 5 EXCEPT TO THE EXTENT
THAT THE INDEMNIFYING PARTY IS MATERIALLY AND ADVERSELY AFFECTED BY SUCH FAILURE
TO PROVIDE NOTICE.  NO INDEMNIFYING PARTY, IN THE DEFENSE OF ANY SUCH CLAIM OR
LITIGATION, SHALL, EXCEPT WITH THE CONSENT OF EACH INDEMNIFIED PARTY, CONSENT TO
ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT WHICH DOES NOT INCLUDE AS AN
UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH
INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR
LITIGATION.  EACH INDEMNIFIED PARTY SHALL FURNISH SUCH NON-PRIVILEGED
INFORMATION REGARDING ITSELF OR THE CLAIM IN QUESTION AS AN INDEMNIFYING PARTY
MAY REASONABLY REQUEST IN WRITING AND AS SHALL BE REASONABLY REQUIRED IN
CONNECTION WITH THE DEFENSE OF SUCH CLAIM AND LITIGATION RESULTING THEREFROM.


 

6.             Contribution.  If the indemnification provided for in Section 5
herein is unavailable to the Indemnified Parties in respect of any losses,
claims, damages or liabilities referred to herein (other than by reason of the
exceptions provided therein), then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities as between the Company on the one hand and any Holder(s) on the
other, in such proportion as is appropriate to reflect the relative fault of the
Company and of such Holder(s) in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations.  The relative fault of the Company on
the one hand and of any Holder(s) on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or by such Holder(s).

 

In no event shall the obligation of any Indemnifying Party to contribute under
this Section 6 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 5(a) or 5(b) hereof had been available under the circumstances.

 

10

--------------------------------------------------------------------------------


 

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraphs.  The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages and liabilities referred to in the immediately preceding paragraphs
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section, no Holder shall be required to
contribute any amount in excess of the amount equal to the net proceeds received
by such Holder from the sale of Registrable Securities pursuant to the
registration statement in question.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

7.             Survival.  The indemnity and contribution agreements contained in
Sections 5 and 6 shall remain operative and in full force and effect regardless
of (i) any termination of this Agreement or the Purchase Agreement, and (ii) the
consummation of the sale or successive resales of the Registrable Securities.

 

8.             Information by Holders.  As a condition to the obligations of the
Company to complete any registration pursuant to this Agreement with respect to
the Registrable Securities of each Holder, such Holder will furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended methods of disposition of the Registrable Securities held by it
as is reasonably required by the Company to effect the registration of the
Registrable Securities.  At least ten Business Days prior to the first
anticipated filing date of a registration statement for any registration under
this Agreement, the Company will notify each Holder of the information the
Company requires from that Holder whether or not such Holder has elected to have
any of its Registrable Securities included in the registration statement. If the
Company has not received the requested information from a Holder by the Business
Day prior to the anticipated filing date, then the Company may file the
registration statement without including Registrable Securities of that Holder.

 

9.             Further Assurances. Each Holder will cooperate with the Company,
as reasonably requested by the Company, in connection with the preparation and
filing of any registration statement hereunder, unless such Holder has notified
the Company in writing of such Holder’s irrevocable election to exclude all of
such Holder’s Registrable Securities from such registration statement.

 

10.           Suspension of Sales. Upon receipt of any Suspension Notice from
the Company, each Holder will immediately discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until (i) it receives copies of a supplemented or amended prospectus
or (ii) the Company advises the Holder that a suspension of sales under
Section 3 has terminated. If so directed by the Company, each Holder will
deliver to the Company (at the expense of the Company) or destroy all copies in
the Holder’ s possession (other than a limited number of file copies) of the
prospectus covering such Registrable Securities that is current at the time of
receipt of such notice.

 

11

--------------------------------------------------------------------------------



 


11.           REPLACEMENT CERTIFICATES.  THE CERTIFICATE(S) REPRESENTING THE
CONVERSION SHARES AND THE WARRANT SHARES HELD BY THE BUYER (OR THEN HOLDER) MAY
BE EXCHANGED BY THE BUYER (OR SUCH HOLDER) AT ANY TIME AND FROM TIME TO TIME FOR
CERTIFICATES WITH DIFFERENT DENOMINATIONS REPRESENTING AN EQUAL AGGREGATE NUMBER
OF SHARES OF COMMON STOCK, AS REASONABLY REQUESTED BY SUCH BUYER (OR SUCH
HOLDER) UPON SURRENDERING THE SAME.  NO SERVICE CHARGE WILL BE MADE FOR SUCH
REGISTRATION OR TRANSFER OR EXCHANGE.


 


12.           TRANSFER OR ASSIGNMENT.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND
THEIR SUCCESSORS AND PERMITTED ASSIGNS.  THE RIGHTS GRANTED TO THE BUYER BY THE
COMPANY UNDER THIS AGREEMENT TO CAUSE THE COMPANY TO REGISTER THE REGISTRABLE
SECURITIES MAY BE TRANSFERRED OR ASSIGNED (IN WHOLE OR IN PART) TO A TRANSFEREE
OR ASSIGNEE OF THE SERIES A SHARES, THE EXCHANGE NOTES, OR THE WARRANTS, AND ALL
OTHER RIGHTS GRANTED TO THE BUYER BY THE COMPANY HEREUNDER MAY BE TRANSFERRED OR
ASSIGNED TO ANY TRANSFEREE OR ASSIGNEE OF THE SERIES A SHARES, THE EXCHANGE
NOTES, THE WARRANTS OR THE REGISTRABLE SECURITIES; PROVIDED IN EACH CASE THAT
(I) THE COMPANY IS GIVEN WRITTEN NOTICE BY THE BUYER AT THE TIME OF OR WITHIN A
REASONABLE TIME AFTER SUCH TRANSFER OR ASSIGNMENT, STATING THE NAME AND ADDRESS
OF SAID TRANSFEREE OR ASSIGNEE AND IDENTIFYING THE SECURITIES WITH RESPECT TO
WHICH SUCH REGISTRATION RIGHTS ARE BEING TRANSFERRED OR ASSIGNED; AND PROVIDED
FURTHER THAT THE TRANSFEREE OR ASSIGNEE OF SUCH RIGHTS AGREES IN WRITING TO BE
BOUND BY THE REGISTRATION PROVISIONS OF THIS AGREEMENT, (II) SUCH TRANSFER OR
ASSIGNMENT IS NOT MADE UNDER THE REGISTRATION STATEMENT OR RULE 144, (III) SUCH
TRANSFER IS MADE ACCORDING TO THE APPLICABLE REQUIREMENTS OF THE PURCHASE
AGREEMENT, AND (IV) THE TRANSFEREE HAS PROVIDED TO THE COMPANY AN INVESTOR
QUESTIONNAIRE (OR EQUIVALENT DOCUMENT) EVIDENCING THAT THE TRANSFEREE IS A
“QUALIFIED INSTITUTIONAL BUYER” OR AN “ACCREDITED INVESTOR” DEFINED IN
RULE 501(A)(1),(2),(3), OR (7) OF REGULATION D.


 


13.           NO PIGGYBACK ON REGISTRATIONS.  NEITHER THE COMPANY NOR ANY OF ITS
SECURITY HOLDERS (OTHER THAN THE HOLDERS IN SUCH CAPACITY PURSUANT HERETO) MAY
INCLUDE SECURITIES OF THE COMPANY IN A REGISTRATION STATEMENT FILED PURSUANT TO
THIS AGREEMENT OTHER THAN THE REGISTRABLE SECURITIES, AND THE COMPANY SHALL NOT
AFTER THE DATE HEREOF ENTER INTO ANY AGREEMENT PROVIDING ANY SUCH RIGHT TO ANY
OF ITS SECURITY HOLDERS.


 


14.           PIGGYBACK REGISTRATION RIGHTS.


 


(A)   IF (BUT WITHOUT ANY OBLIGATION TO DO SO) THE COMPANY SHALL DETERMINE TO
PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT RELATING TO AN
OFFERING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT
OF ANY OF ITS EQUITY SECURITIES, OTHER THAN ON FORM S-4 OR FORM S-8 (EACH AS
PROMULGATED UNDER THE SECURITIES ACT) OR THEIR THEN EQUIVALENTS RELATING TO
EQUITY SECURITIES TO BE ISSUED SOLELY IN CONNECTION WITH ANY ACQUISITION OF ANY
ENTITY OR BUSINESS OR EQUITY SECURITIES ISSUABLE IN CONNECTION WITH STOCK OPTION
OR OTHER EMPLOYEE BENEFIT PLANS, THEN THE COMPANY SHALL SEND TO EACH HOLDER
WRITTEN NOTICE OF SUCH DETERMINATION AND, IF WITHIN FIFTEEN (15) DAYS AFTER
RECEIPT OF SUCH NOTICE, ANY SUCH HOLDER SHALL SO REQUEST IN WRITING, THE COMPANY
SHALL INCLUDE IN SUCH REGISTRATION STATEMENT ALL OR ANY PART OF SUCH REGISTRABLE
SECURITIES (NOT ALREADY COVERED BY AN EFFECTIVE REGISTRATION STATEMENT) SUCH
HOLDER REQUESTS TO BE REGISTERED, SUBJECT TO CUSTOMARY UNDERWRITER CUTBACKS
APPLICABLE TO HOLDERS OF REGISTRATION RIGHTS (AS DESCRIBED IN
SECTION 14(B) BELOW) AND SUBJECT TO RESTRICTIONS IN APPLICABLE REGISTRATION
RIGHTS AGREEMENTS.  THE COMPANY SHALL HAVE THE RIGHT TO TERMINATE OR WITHDRAW
ANY REGISTRATION INITIATED BY IT UNDER THIS SECTION 14 PRIOR TO THE
EFFECTIVENESS OF SUCH

 

12

--------------------------------------------------------------------------------


 


REGISTRATION WHETHER OR NOT ANY HOLDER HAS ELECTED TO INCLUDE SECURITIES IN SUCH
REGISTRATION.


 


(B)   IN CONNECTION WITH ANY OFFERING INVOLVING AN UNDERWRITING OF EQUITY
SECURITIES BEING ISSUED BY THE COMPANY FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
OTHERS PURSUANT TO A REGISTRATION STATEMENT, THE COMPANY SHALL NOT BE REQUIRED
UNDER THIS SECTION 14 TO INCLUDE IN SUCH REGISTRATION STATEMENT THE REGISTRABLE
SECURITIES HELD BY ANY HOLDER UNLESS SUCH HOLDER ACCEPTS AND AGREES TO THE TERMS
OF THE UNDERWRITING AS AGREED UPON BETWEEN THE COMPANY AND THE UNDERWRITERS
SELECTED BY THE COMPANY (OR BY OTHER PERSONS ENTITLED TO SELECT THE
UNDERWRITERS) AND ENTERS INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH
SUCH UNDERWRITERS, AND THEN ONLY IN SUCH QUANTITY AS THE UNDERWRITERS DETERMINE
IN THEIR SOLE DISCRETION WILL NOT JEOPARDIZE THE SUCCESS OF THE OFFERING BY THE
COMPANY.  IF THE TOTAL AMOUNT OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED
IN SUCH OFFERING EXCEEDS THE AMOUNT OF REGISTRABLE SECURITIES THAT THE
UNDERWRITERS DETERMINE IN THEIR SOLE DISCRETION IS COMPATIBLE WITH THE SUCCESS
OF THE OFFERING (AFTER TAKING INTO ACCOUNT THE MAXIMUM NUMBER OF SHARES TO BE
SOLD BY THE COMPANY AND THE OTHER SELLING STOCKHOLDERS, IF ANY, IN THE
OFFERING), THEN THE COMPANY SHALL BE REQUIRED TO INCLUDE IN THE OFFERING ONLY
THAT NUMBER OF REGISTRABLE SECURITIES THAT THE UNDERWRITERS DETERMINE IN THEIR
SOLE DISCRETION WILL NOT JEOPARDIZE THE SUCCESS OF THE OFFERING.  IN THE EVENT
THAT THE UNDERWRITERS DETERMINE THAT LESS THAN ALL OF THE REGISTRABLE SECURITIES
REQUESTED TO BE REGISTERED CAN BE INCLUDED IN SUCH OFFERING, THEN THE
REGISTRABLE SECURITIES THAT ARE INCLUDED IN SUCH OFFERING SHALL BE APPORTIONED
PRO RATA AMONG THE SELLING HOLDERS BASED ON THE NUMBER OF REGISTRABLE SECURITIES
HELD BY ALL SELLING HOLDERS OR IN SUCH OTHER PROPORTIONS AS SHALL MUTUALLY BE
AGREED TO BY ALL SUCH SELLING HOLDERS.


 


15.           MISCELLANEOUS.


 


(A)           REMEDIES.  THE COMPANY AND THE BUYER ACKNOWLEDGE AND AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE
OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED
TO AN INJUNCTION OR INJUNCTIONS TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF
THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, THIS
BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH ANY OF THEM MAY BE ENTITLED BY
LAW OR EQUITY.


 


(B)           GOVERNING LAW; JURISDICTION.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF NEW YORK OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.  EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH
PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH

 

13

--------------------------------------------------------------------------------



 


SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.


 


(C)           NOTICES.  ANY NOTICES OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN WRITING AND
WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED
PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY ELECTRONIC MAIL OR FACSIMILE
(PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY
GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE BUSINESS DAY
AFTER DEPOSIT WITH AN OVERNIGHT COURIER SERVICE, IN EACH CASE PROPERLY ADDRESSED
TO THE PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH
COMMUNICATIONS SHALL BE:


 

If to the Company:

 

Liquidmetal Technologies, Inc.
30452 Esperanza
Rancho Santa Margarita, California  92688
Facsimile: 949-635-2188
Attention:  Tony Chung, CFO
Email:  Tony.Chung@Liquidmetal.com

 

with a copy to:

 

Foley & Lardner LLP

100 North Tampa Street, Suite 2700

Tampa, Florida 33602

Facsimile:  813-221-4210

Attention: Curt P. Creely

 

If to a Buyer, to its address, electronic mail address, or facsimile number set
forth on the Schedule of Buyers attached to the Purchase Agreement, with copies
to such Buyer’s representatives as set forth on such Schedule of Buyers, or to
such other address and/or facsimile number and/or to the attention of such other
person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change.  Written
confirmation of receipt (A) given by the recipient of such notice or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.

 


(D)           WAIVERS.  NO WAIVER BY ANY PARTY OF ANY DEFAULT WITH RESPECT TO
ANY PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE
A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY OTHER PROVISION, CONDITION
OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF ANY PARTY TO EXERCISE
ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH RIGHT ACCRUING
TO IT THEREAFTER.  THE REPRESENTATIONS AND WARRANTIES AND THE AGREEMENTS AND
COVENANTS OF THE COMPANY AND EACH BUYER CONTAINED HEREIN SHALL SURVIVE THE
CLOSING.

 

14

--------------------------------------------------------------------------------



 


(E)           EXECUTION IN COUNTERPART.  THIS AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT, IT BEING UNDERSTOOD THAT ALL PARTIES NEED NOT SIGN THE SAME
COUNTERPART.


 


(F)            SIGNATURES.  FACSIMILE SIGNATURES AND SIGNATURES DELIVERED IN
PORTABLE DOCUMENT FORMAT (PDF) SHALL BE VALID AND BINDING ON EACH PARTY
SUBMITTING THE SAME.


 


(G)           ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT, TOGETHER WITH THE
PURCHASE AGREEMENT, THE WARRANTS, AND THE AGREEMENTS AND DOCUMENTS CONTEMPLATED
HEREBY AND THEREBY, CONTAINS THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE
PARTIES, AND MAY NOT BE AMENDED, MODIFIED OR TERMINATED EXCEPT BY A WRITTEN
AGREEMENT SIGNED BY THE COMPANY AND THE HOLDER OF THE REGISTRABLE SECURITIES
SEEKING REGISTRATION OF SUCH SECURITIES.


 


(H)           JURY TRIAL.  EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY
JURY.


 


(I)            FORCE MAJEURE.  THE COMPANY SHALL NOT BE DEEMED IN BREACH OF ITS
COMMITMENTS UNDER THIS AGREEMENT IF THE COMPANY IS UNABLE TO FULFILL ITS
OBLIGATIONS HEREUNDER IN A TIMELY FASHION IF THE SEC IS CLOSED OR OPERATING ON A
LIMITED BASIS AS A RESULT OF THE OCCURRENCE OF A FORCE MAJEURE.  AS USED HEREIN,
“FORCE MAJEURE” MEANS WAR OR ARMED HOSTILITIES OR OTHER NATIONAL OR
INTERNATIONAL CALAMITY, OR ONE OR MORE ACTS OF TERRORISM, WHICH ARE HAVING A
MATERIAL ADVERSE EFFECT ON THE FINANCIAL MARKETS IN THE UNITED STATES.


 


(J)            TITLES.  THE TITLES USED IN THIS AGREEMENT ARE USED FOR
CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN CONSTRUING OR INTERPRETING THIS
AGREEMENT.


 


(K)           NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULE OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 

[Signatures follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

COMPANY:

 

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

 

 

By: 

/s/ Tony Chung

 

Name: Tony Chung

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

COUNTERPART SIGNATURE PAGE

TO REGISTRATION RIGHTS AGREEMENT,

 

DATED MAY 1 2009,

AMONG LIQUIDMETAL TECHNOLOGIES, INC. AND

THE “BUYERS” IDENTIFIED THEREIN

 

The undersigned hereby executes and delivers the Registration Rights Agreement
to which this signature page is attached, which, together with all counterparts
of the Registration Rights Agreement and the signature pages of the Company and
the other Buyers under the Registration Rights Agreement, shall constitute one
and the same document in accordance with the terms of the Registration Rights
Agreement.

 

 

BUYERS

 

 

 

/s/ Carlyle Liquid Holdings, LLC

 

 

 

/s/ Fort Mason Master, LP

 

 

 

/s/ Fort Mason Partners, LP

 

 

 

/s/ The Tail Wind Fund Ltd.

 

 

 

/s/ Solomon Strategic Holdings, Inc.

 

 

 

/s/ Carlyle Liquid, LLC

 

 

 

/s/ Carlyle Holdings, LLC

 

 

 

/s/ Castlerigg Master Investments Ltd.

 

 

 

/s/ Diamond Opportunity Fund, LLC

 

 

 

/s/ Rockmore Investment Master Fund Ltd.

 

 

 

/s/ Abdi Mahamedi

 

 

 

/s/ BridgePointe Master Fund Ltd.

 

 

 

/s/ Iroquois Master Fund

 

 

 

/s/ Rodd Friedman

 

 

 

/s/ Myron Neugeboren

 

 

 

/s/ Ricardo Salas

 

 

 

/s/ Chang Ki Cho

 

--------------------------------------------------------------------------------


 

 

/s/ Eric Brachfeld

 

 

 

/s/ Ed Neugeboren

 

 

 

/s/ Wynnefield Partners Small Cap Value LP

 

 

 

/s/ Wynnefield Partners Small Cap Value LP I

 

 

 

/s/ Wynnefield Small Cap Value Offshore Fund, Ltd.

 

 

 

/s/ Kenneth Lisiak

 

 

 

/s/ Vestal Venture Capital

 

 

 

/s/ Mermelstein Development

 

 

 

/s/ Atlantic Realty

 

--------------------------------------------------------------------------------


 

Annex A

 

Plan of Distribution

 

Each Selling Securityholder (the “Selling Securityholders”) of the common stock
and any of their pledgees, assignees and successors-in-interest may, from time
to time, sell any or all of their shares of common stock on the Over-the-Counter
Bulletin Board or any stock exchange, or other market or trading facility on
which the shares are traded or in private transactions.  These sales may be at
fixed or negotiated prices.  A Selling Securityholder may use any one or more of
the following methods when selling shares:

 

·      ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

·      block trades in which the broker-dealer will attempt to sell the shares
as agent but may position and resell a portion of the block as principal to
facilitate the transaction;

·      purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

·      an exchange distribution in accordance with the rules of the applicable
exchange;

·      privately negotiated transactions;

·      settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

·      broker-dealers may agree with the Selling Securityholders to sell a
specified number of such shares at a stipulated price per share;

·      through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

·      a combination of any such methods of sale; or

·      any other method permitted pursuant to applicable law.

 

The Selling Securityholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

 

Broker-dealers engaged by the Selling Securityholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Securityholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA NASD Rule 2440; and in the case of a principal
transaction a markup or markdown in compliance with NASD IM-2440.

 

In connection with the sale of the common stock or interests therein, the
Selling Securityholders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The Selling
Securityholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The Selling
Securityholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the

 

--------------------------------------------------------------------------------


 

delivery to such broker-dealer or other financial institution of shares offered
by this prospectus, which shares such broker-dealer or other financial
institution may resell pursuant to this prospectus (as supplemented or amended
to reflect such transaction).

 

The Selling Securityholders and any broker-dealers or agents that are involved
in selling the shares may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act.  Each Selling Securityholder
has informed the Company that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the common
stock.

 

Because Selling Securityholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder.  In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus.  There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Securityholders.

 

The resale shares will be sold only through registered or licensed brokers or
dealers if required under applicable state securities laws.  In addition, in
certain states, the resale shares may not be sold unless they have been
registered or qualified for sale in the applicable state or an exemption from
the registration or qualification requirement is available and is complied with.

 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.  In addition, the Selling Securityholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Securityholders or any other
person.  We will make copies of this prospectus available to the Selling
Securityholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).

 

--------------------------------------------------------------------------------